ORDER

PER CURIAM.
AND NOW, this 5th day of February, 2014, the Application for Leave to File Original Process and the Petition for Writ of Mandamus, treated as an Application for Relief, are GRANTED. Appointed counsel has failed to represent Petitioner in the absence of a court order granting him leave to withdraw as counsel, thereby compromising Petitioner’s appellate rights. *467The Court of Common Pleas of Philadelphia County is directed to appoint new counsel to Petitioner within 14 days of this order. The trial court shall provide notice of the appointment order to this Court within 5 days of issuing that order.
The Prothonotary is directed to provide notice of this Court’s order to the Philadelphia District Attorney’s Office and Anthony J. Voci, Esquire. The Prothonotary is also directed to strike the name of the jurist from the caption.